—Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), entered October 11, 1994, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant was found with a razor blade in his possession while confined at a State correctional facility. He subsequently pleaded guilty to attempted promoting prison contraband in the first degree and was sentenced to a prison term of Vh to 3 years to run consecutive to the sentence he was then serving. On appeal, defendant argues that this criminal prosecution is barred by the doctrine of double jeopardy because he was punished for the same incident as the result of a prior prison disciplinary hearing. Inasmuch as we have previously rejected claims such as this (see, People v Nunez, 186 AD2d 317, lv denied 81 NY2d 765; People v Frye, 144 AD2d 714, lv denied 73 NY2d 891), we find defendant’s argument to be without merit. We further find that the sentence imposed is neither harsh nor excessive given the nature of the crime and the fact that the sentence imposed was the most lenient permitted by statute.
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed.